Case 5:21-cv-00171 Document 1 Filed 02/23/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
CHRISTINA PITTS,
Plaintiff,
Civil Action No. al \ ah)

CAMINO REAL COMMUNITY MHMR
CENTER,

CO? COR COR On WOR Un 00 ton tin

Defendant.

 

PLAINTIFF CHRISTINA PITTS’ ORIGINAL COMPLAINT AND JURY DEMAND

 

INTRODUCTION

This is an action for unlawful interference and discrimination under the Family and
Medical Leave Act (FMLA). Plaintiff Cristina Pitts was employed by Defendant Camino Real
Community MHMR Center as a case manager. She contracted a severe case of COVID-19 and
suffered significant complications, including COVID pneumonia, that rendered her incapacitated
for a number of days and required her to seek medical attention. Plaintiff requested time off from
work, which qualified for FMLA leave. Defendant failed to offer Plaintiff FMLA leave and
instead discharged Plaintiff from employment several days after Plaintiff became
incapacitated. By doing so, Defendant interfered with Plaintiff's FMLA rights and retaliated
against Plaintiff in violation of the anti-discrimination provisions of the FMLA.

PARTIES
l. Plaintiff Cristina Pitts is an individual residing in Schertz, Texas. She may be

served with papers in this case through the undersigned counsel.
Case 5:21-cv-00171 Document 1 Filed 02/23/21 Page 2 of 7

2, Defendant Camino Real Community MHMR Center is a nonprofit corporation
organized under the laws of the State of Texas. It maintains its principal place of business at 19965
FM 3175, Lytle, Texas 78052. It may be served with process through its registered agent, Emma
C. Garcia at 19965 FM 3175, Lytle, Texas 78052.

JURISDICTION AND VENUE

3. The Court possesses personal jurisdiction over Defendant because Defendant is
organized under the laws of the State of Texas, because Defendant maintains its principal place of
business in Texas, and because Defendant continuously does business in Texas. The Court
possesses subject-matter jurisdiction over this case pursuant to 28 U.S.C. Section 1331 because
Plaintiff brings suit under a federal statute, the FMLA. Venue is proper in the Western District of
Texas because all of the events giving rise to Plaintiffs claims occurred within the geographic
boundaries of the San Antonio Division of the Western District of Texas.

FACTUAL BACKGROUND

4, Defendant operates mental health facilities in several towns in South Texas.
Plaintiff was employed by Defendant as a case manager at Defendant’s mental health clinic for
children in Floresville, Texas.

5. Plaintiff became sick on January 2, 2021 after she learned that she had been exposed
to COVID-19 several days before. By January 5, her symptoms had worsened, and she was very
ill. Her symptoms included fever, chills, body aches, and a severe cough. Plaintiff is the spouse
of an active-duty member of the U.S. Air Force. So she receives her healthcare through Tri-Care
at Joint Base Randolph and at Brook Army Medical Center. On that same day, she was evaluated
by a physician at BAMC and tested for COVID. After examining Plaintiff and asking Plaintiff a

number of questions regarding her symptoms, the physician opined that Plaintiff had COVID-19
Case 5:21-cv-00171 Document1 Filed 02/23/21 Page 3 of 7

and that she must quarantine. Nevertheless, the physician directed Plaintiff to the testing line, and
shortly thereafter, Plaintiff was tested for COVID-19.

6. On January 6, Plaintiff was informed that she tested positive for COVID-19. Her
symptoms continued to get worse, and her physical condition continued to deteriorate. Plaintiff
contacted her supervisor and advised that she had been evaluated by a doctor and that she had
received a positive test result for COVID-19. Plaintiff also informed her supervisor that she was
experiencing severe symptoms, including fever, chills, cough, labored breathing, and difficulty
talking. The supervisor seemed sympathetic to Plaintiffs situation and told her to take her of
herself. The supervisor also stated that Defendant did not need a copy of Plaintiff's positive test
result, which Plaintiff had yet to receive.

7. On January 7, Defendant asked Plaintiff to work. Plaintiff explained that she
couldn’t, as her symptoms continued to deteriorate. By this time, she could barely walk and found
it incredibly difficult to get out of bed. This apparently did not sit well with management because
Plaintiff's supervisor called again the next day, January 8, to advise that the manager needed a
copy of the positive test result. Plaintiff explained as best she could that she had not received it
yet, and that getting test results in the military medicine system can be frustratingly slow.
Nevertheless, Plaintiff promised to do whatever she could, including calling the doctor, to try to
expedite getting the test results. Plaintiff called the nurse line to see about getting the test results.
She was told by the nurse that she would have to talk to the doctor and that it might be 72 hours
before the doctor called her back.

8. Plaintiffs manager called Plaintiff the same day to demand the test results. Plaintiff

explained to him the difficulty she was experiencing with getting the test results.
Case 5:21-cv-00171 Document1 Filed 02/23/21 Page 4 of 7

9, On Monday, January 11, the supervisor called Plaintiff again. Plaintiff had nausea,
was throwing up, and had pain in chest and lungs. (Unbeknowst to Plaintiff at the time, she had
developed COVID pneumonia.) Plaintiff told the supervisor that she was so sick that she could
barely talk. The supervisor told Plaintiff that management needed the positive test result.

10. Then, shortly thereafter, at 10:30am, the manager called Plaintiff. He told Plaintiff
that she had until 1:00pm to provide the test result or she would face disciplinary action. Not
knowing what to do, Plaintiff called her husband, a senior non-commissioned officer who was on
duty away from San Antonio, to see if he could help her get the test results, as she was now being
threatened with discipline. Plaintiff's husband called his physician, who promised to call
Plaintiff's physician. Plaintiff's husband also called Plaintiff's manager to explain that Plaintiff
was trying to obtain the test result but Tri-Care was very slow. The manager told Plaintiff's
husband not to worry and that he understood that Plaintiff was very sick. The manager was himself
a former member of the Air Force and well knew how slow military medicine can be.

11. Approximately at around 2:00pm, the test results were finally uploaded, and
Plaintiff texted them to the manager. The manager did not reply to Plaintiffs text message, which
concerned her given her previous conversation with the manager. On the following day, Plaintiff
tried to log into the work system, but she received a message that she was unauthorized. So
Plaintiff sent her manager an email explaining that she was not able to log in. The manager
responded with a letter stating that Plaintiff had been terminated for not supplying the test results
by 1:00pm on January 11. Given that this termination was completely inconsistent with what he
had been told by the manager the prior day, Plaintiff's husband called the manager. The manager
stated that Plaintiff was discharged for “insubordination” because she had failed to timely supply

the test result.
Case 5:21-cv-00171 Document1 Filed 02/23/21 Page 5 of 7

12. Meanwhile, Plaintiff's medical condition continued to deteriorate. She noticed
further changes in her cough, and her lips had turned blue. She therefore called the nurse line, and
after a nurse reviewed Plaintiff's symptoms, the nurse directed Plaintiff to report to the emergency
room at BAMC immediately. There, Plaintiff was diagnosed with COVID pneumonia and was
told that she should be admitted but there was no bed for her given the COVID crisis. So Plaintiff
was prescribed multiple medications and antibiotics and sent home with instructions to call 911 if
her condition deteriorated further. Plaintiff continued to receive medical treatment, and thankfully,
has now recovered from COVID-19.

CAUSE OF ACTION: VIOLATIONS OF FMLA
(INTERFERENCE AND DISCRIMINATION)

13. Plaintiff re-alleges and incorporates by reference Paragraphs | through 12 supra.

14. Plaintiff pleads that Defendant has violated her rights under the Family and Medical
Leave Act.

15. Defendant is an employer within the meaning of the FMLA in that it employs more
than 50 employees in each work day of at least twenty weeks in 2020, and Defendant will likewise
employ more than 50 employees in each work day of at least twenty weeks in 2021. Plaintiff was
an eligible employee under the FMLA in that, at the time she requested FMLA-qualifying leave
as described above, she had been employed for more than a year; she had worked in excess of
1250 hours during the year preceding when she sought FMLA-qualifying leave; and Defendant
employed more than 50 employees within a 75-mile radius of the location where Plaintiff worked.

16. ‘Plaintiff suffered from a serious health condition. Plaintiff apprised local
management of her COVID infection, her serious symptoms, her inability to work, and the fact
that she had already consulted and been evaluated by health care providers in person. Plaintiff

requested time off from work due to her incapacity from COVID. The requested time off was
Case 5:21-cv-00171 Document1 Filed 02/23/21 Page 6 of 7

FMLA qualifying, but Defendant did not designate the leave as FMLA leave. Nor did Defendant
apprise Plaintiff of her FMLA rights. Shortly thereafter, Defendant discharged Plaintiff from
employment, purportedly because Plaintiff was late in providing her COVID test results.
However, as Plaintiff had repeatedly explained, she was having difficulty obtaining a copy of the
test results despite her best efforts. Plaintiff ultimately obtained a copy of the test results
approximately one hour after the arbitrary deadline set by Plaintiff's manager. Nevertheless,
Defendant discharged Plaintiff from employment.

17. Plaintiff contends that Defendant unlawfully interfered with her right to FMLA
leave by terminating her employment for no valid reason prior to Plaintiff taking her FMLA-
qualifying leave for surgery and convalescence.

18. Pleading in addition, or in the alternative, Plaintiff contends that Defendant
discharged Plaintiff in retaliation for requesting FMLA-qualifying leave.

19. Asaresult of her wrongful and illegal termination from employment, Plaintiff has
suffered lost wages and benefits, and she will likely continue suffering these loses in the future.
Plaintiff now sues for these damages. Additionally, Plaintiff is entitled to an award of liquidated
damages because Defendant cannot establish that its actions towards Plaintiff were taken in good
faith and that it had objectively reasonable grounds for believing that its actions toward Plaintiff,
including the discharge of Plaintiff, did not violate the FMLA.

20. Lastly, because Plaintiff has been forced to retain legal counsel to vindicate her
legal rights, Plaintiff is entitled to an award of attorney fees.

JURY DEMAND

21. Plaintiff demands a trial by jury.
22.

Case 5:21-cv-00171 Document1 Filed 02/23/21 Page 7 of 7

CONCLUSION AND PRAYER
Plaintiff prays that, upon final judgment, she be awarded the following:
Lost wages and benefits in the past and in the future;
Liquidated damages;
Attorney fees;
Costs of court;
Post-judgment interest; and

All other relief to which Plaintiff is entitled.

Respectfully submitted,

/S/ MICHAEL V. GALO, JR.
Michael V. Galo, Jr.

State Bar No. 00790734
GALO LAw FirM, P.C.
4230 Gardendale, Bldg. 401
San Antonio, Texas 78229
Telephone: 210.616.9800
Facsimile:210.616.9898
mgalo@galolaw.com
ATTORNEY FOR PLAINTIFF
CHRISTINA PITTS
